Exhibit 99.1 FOR IMMEDIATE RELEASE ZOLTEK REPORTS FOURTH QUARTER/FISCAL YEAR RESULTS ST. LOUIS, MISSOURI – December 16, 2013 – Zoltek Companies Inc. (Nasdaq: ZOLT) today reported financial results for the fourth quarter fiscal year-end results for 2013. For the fourth quarter of fiscal 2013, ended September 30, 2013, Zoltek reported net sales of $41.0 million, compared to $44.2 million in the fourth quarter of fiscal 2012. Zoltek reported operating income of $1.7 million for the latest quarter and a net loss of ($0.2) million. In the fourth quarter of the previous fiscal year, Zoltek reported operating income of $5.3 million and net income of $4.2 million, or $0.13 per share. For the fiscal year as a whole, Zoltek’s net sales decreased 25% to $140.5 million in fiscal 2013 from $186.3 million in fiscal 2012. In fiscal 2013, Zoltek reported operating income of $8.1 million and net income of $5.2 million, or $0.15 per share, which compares to operating income of $25.6 million and net income of $22.9 million, or $0.67 per share, in fiscal 2012. Zoltek will not be hosting a conference call in conjunction with this earnings announcement. *** This press release contains certain statements that constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The words “expect,” “believe,” “goal,” “plan,” “intend,” “estimate,” and similar expressions and variations thereof are intended to specifically identify forward-looking statements. Those statements include statements regarding the intent, belief or current expectations of us, our directors and officers with respect to, among other things: (1) our financial prospects; (2) our growth strategy and operating strategy, including our focus on facilitating acceleration of the introduction and development of mass market applications for carbon fibers; and (3) our current and expected future revenue. This press release also contains statements that are based on the current expectations of our company. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, our ability to: (1) successfully adapt to recessionary conditions in the global economy and substantial volatility in order rates from our wind energy customers, including our principal customer Vestas Wind Systems; (2) penetrate existing, identified and emerging markets, including entering into new supply agreements with large volume customers; (3) continue to improve efficiency at our manufacturing facilities on a timely and cost-effective basis; (4) successfully add new planned capacity for the production of carbon fiber, prepregs and precursor raw materials and meet our obligations under long-term supply agreements; (5) operate profitably; (6) increase or maintain our borrowing at acceptable costs; (7) manage changes in customers’ forecasted requirements for our products; (8) continue investing in application and market development for a range of applications; (9) manufacture low-cost carbon fibers and profitably market them despite fluctuations in raw material and energy costs; (10) successfully operate our Mexican facility to produce acrylic fiber precursor and carbon fibers; (11) successfully continue operations at our Hungarian facility if natural gas supply disruptions occur; (12) successfully prosecute patent litigation; (13) successfully facilitate adoption of our carbon fibers by the auto industry for use in high-volume applications; (14) establish and grow prepreg capacity; (15) speed development of low-cost carbon fiber sheet molding compounds for the automotive industry pursuant to our global collaborative partnership with Magna Exteriors and Interiors; (16) resolve possible disputes with a group of shareholders that filed a Schedule 13D reporting beneficial ownership of an aggregate of approximately 10.1% of our outstanding common stock, including the group’s request for a special shareholders meeting to remove the current Board of Directors and elect new directors; (17) manage and respond to matters relating to our proposed Merger with Toray Industries, Inc., including without limitation (a) the occurrence of any event, change or other circumstances that could give rise to termination of the Merger Agreement before the Merger is completed; (b) the outcome of any legal proceedings instituted against Zoltek and others following announcement of the Merger Agreement; (c) our ability to complete the proposed Merger due to the failure of Zoltek, Toray or Merger Sub to satisfy the conditions to the Merger, including, but not limited to, obtaining the approval of our shareholders, antitrust approval and other closing conditions; (d) potential employee retention difficulties as a result of the proposed Merger; (e) disruption of our operations as a result of the Merger; and (f) our ability to realize the benefits of the Merger; and; and (18) manage the risks identified under "Risk Factors" in our filings with the SEC. Because forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, you should not rely upon forward-looking statements as predictions of future events. The events and circumstances reflected in the forward-looking statements may not be achieved or occur and actual results could differ materially from those projected in the forward-looking statements. For further information contact: Andrew Whipple, CFO 3101 McKelvey Road St. Louis, MO 63044 (314) 291-5110 ZOLTEK COMPANIES, INC. SUMMARY FINANCIAL RESULTS (Amounts in thousands, except share and per share data) Fiscal Year Ended September 30, Net sales $ 140,451 $ 186,337 Cost of sales 110,621 140,693 Gross profit 29,830 45,644 Application and development costs 7,736 7,046 Selling, general and administrative expenses 13,997 12,957 Operating income 8,097 25,641 Interest expense, net ) ) Gain (loss) on foreign currency transactions 127 ) Other expense, net ) ) Gain on liabilities carried at fair value - 94 Income from operations before income taxes 6,598 24,034 Income tax expense 1,362 1,182 Net income $ 5,236 $ 22,852 Basic earnings per share $ 0.15 $ 0.67 Diluted earnings per share $ 0.15 $ 0.66 Weighted average common shares outstanding - basic 34,374,775 34,358,367 Weighted average common shares outstanding - diluted 34,623,325 34,451,367 ZOLTEKCOMPANIES, INC. SUMMARY FINANCIAL RESULTS (Amounts in thousands, except share and per share data) Three Months Ended September 30, Net sales $ 40,958 $ 44,199 Cost of sales 33,439 33,979 Gross profit 7,519 10,220 Application and development costs 1,737 1,715 Selling, general and administrative expenses 4,033 3,186 Operating income 1,749 5,319 Interest expense, net ) ) Loss on foreign currency transactions ) ) Other expense, net ) ) Gain on liabilities carried at fair value - 21 Income from operations before income taxes 111 4,360 Income tax expense 261 115 Net (loss) income $ ) $ 4,245 ZOLTEKCOMPANIES, INC. SUMMARY FINANCIAL RESULTS (Amounts in thousands, except share and per share data) Three Months Ended September 30, June 30, Net sales $ 40,958 $ 30,310 Cost of sales 33,439 24,108 Gross profit 7,519 6,202 Application and development costs 1,737 1,709 Selling, general and administrative expenses 4,033 3,495 Operating income 1,749 998 Interest expense, net ) ) Loss on foreign currency transactions ) ) Other expense, net ) ) Income (loss) from operations before income taxes 111 ) Income tax expense 261 556 Net loss $ ) $ ) ZOLTEKCOMPANIES, INC. CONSOLIDATED BALANCE SHEET (Amounts in thousands, except share and per share data) September 30, Assets Current assets: Cash and cash equivalents $ 32,291 $ 29,935 Accounts receivable, less allowance for doubtful accounts of $177 and $223, respectively 31,722 35,918 Inventories, net 71,945 67,942 VAT receivable 3,527 6,190 Other current assets 3,336 2,617 Total current assets 142,821 142,602 Property and equipment, gross 371,988 215,650 Less: accumulated depreciation ) ) Other assets 423 436 Total assets $ 352,865 $ 213,433 Liabilities and Shareholders' Equity Current liabilities: Current maturities of long-term debt $ 4,330 $ 4,161 Trade accounts payable 6,270 12,473 Accrued expenses and other liabilities 8,133 8,687 Construction payables 850 1,784 Total current liabilities 19,583 27,105 Long-term debt 19,380 22,978 Hungarian grant liability 6,083 6,777 Deferred tax liabilities 481 473 Liabilities carried at fair value 122 384 Total liabilities 45,649 57,717 Commitments and contingencies Shareholders' equity: Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 50,000,000 shares authorized, 34,390,922 and 34,355,192 shares issued and outstanding at September 30, 2013 and 2012, respectively 344 344 Additional paid-in capital 482,425 481,743 Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity 307,216 300,971 Total liabilities and shareholders' equity $ 352,865 $ 358,688 ZOLTEK COMPANIES, INC. OPERATING SEGMENTS SUMMARY (Amountsin thousands) Three Months Ended September 30, 2013 Carbon Technical Corporate/ Fibers Fibers Other Total Net sales $ 30,708 $ 9,896 $ 354 $ 40,958 Cost of sales 25,810 7,147 482 33,439 Gross profit (loss) 4,898 2,749 ) 7,519 Operating income (loss) 3,830 2,618 ) 1,749 Depreciation 3,458 509 393 4,360 Capital expenditures 1,748 361 193 2,302 Three Months Ended September 30, 2012 Carbon Technical Corporate/ Fibers Fibers Other Total Net sales $ 36,295 $ 7,257 $ 647 $ 44,199 Cost of sales 28,313 4,951 715 33,979 Gross profit (loss) 7,982 2,306 ) 10,220 Operating income (loss) 6,601 2,022 ) 5,319 Depreciation 4,053 356 124 4,533 Capital expenditures 3,271 77 999 4,347 Fiscal Year Ended September 30, 2013 Carbon Technical Corporate/ Fibers Fibers Other Total Net sales $ 106,205 $ 32,498 $ 1,748 $ 140,451 Cost of sales 87,105 21,943 1,573 110,621 Gross profit 19,100 10,555 175 29,830 Operating income (loss) 12,442 10,036 ) 8,097 Depreciation 15,072 1,673 1,385 18,130 Capital expenditures 5,066 5,465 2,486 13,017 Fiscal Year Ended September 30, 2012 Carbon Technical Corporate/ Fibers Fibers Other Total Net sales $ 151,494 $ 32,425 $ 2,418 $ 186,337 Cost of sales 117,431 20,853 2,409 140,693 Gross profit 34,063 11,572 9 45,644 Operating income (loss) 27,818 10,328 ) 25,641 Depreciation 15,986 1,351 505 17,842 Capital expenditures 17,434 1,208 3,715 22,357 Total Assets Carbon Technical Corporate/ Fibers Fibers Other Total September 30, 2013 $ 288,544 $ 44,946 $ 19,375 $ 352,865 September 30, 2012 $ 301,440 $ 31,597 $ 25,651 $ 358,688
